Citation Nr: 1016858	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  08-22 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1983 to 
April 1985, from July1991 to March 1992, and from January 
2003 to November 2003.  
This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.  


FINDINGS OF FACT

1.  In an unappealed February 2002 rating decision, the RO 
denied the Veteran's claim of entitlement to service 
connection for PTSD.

2.  Evidence submitted subsequent to the February 2002 rating 
decision is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.

3.  The evidence of record corroborates the Veteran's 
averment that she was assaulted in service.

4.  The competent clinical evidence of record reflects that 
the Veteran has PTSD causally related to an in service 
stressor. 


CONCLUSIONS OF LAW

1.  Evidence received since the February 2002 RO 
decision that denied service connection for PTSD, which 
was the last final denial with respect to this issue, is 
new and material; the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.302, 
20.1103 (2009).

2.  PTSD was incurred in active service.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued 
a decision that established new requirements with respect to 
the content of the VCAA notice for reopening claims.  In the 
context of a claim to reopen, the Secretary must look at the 
bases for the denial in the prior decision and to respond by 
providing the appellant with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.

In VA correspondence, dated in August 2006, VA informed the 
appellant of what evidence was required to substantiate the 
claim and of her and VA's respective duties for obtaining 
evidence.  Although the correspondence did not specifically 
tell the Veteran that any evidence must be "new and 
material", it did notify her that her claim was previously 
denied because VA could not confirm her alleged stressor.  
The Veteran was notified that evidence which she submits must 
relate to this fact.  In the decision below, the Board 
reopens the Veteran's claim; therefore, the Board finds that 
any defect with regard to the notice is not prejudicial to 
the Veteran and is moot.  See Shinseki v. Sanders/Simmons, 
No. 07-1209 (U.S. Sup. Ct. April 21, 2009); 556 U.S. ____ 
(2009); Fenstermacher v. Phila. Nat'L Bank, 493 F.2d 333, 337 
(3d Cir. 1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been 
served.").  In order for the court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).  The August 2006 correspondence 
also informed the Veteran of the criteria for assignment of 
an effective date and disability rating in the event of award 
of service connection.

In Pelegrini v. Principi, supra, the Court held that 
compliance with 38 U.S.C.A. § 5103 required that VCAA notice 
be provided prior to an initial unfavorable agency of 
original jurisdiction decision.  Because complete VCAA notice 
in this case was provided prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
comply with the express requirements of the law as found by 
the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records (STRs), personnel 
records, lay statements from several individuals, and VA 
examination and treatment records.  Additionally, the claims 
file contains the statements of the Veteran.  The Board has 
carefully reviewed the statements and concludes that there 
has been no identification of further available evidence not 
already of record for which VA has a duty to obtain.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.
  
The Board notes that VA is not required to provide a medical 
examination to a claimant seeking to reopen a previously and 
finally disallowed claim prior to a determination that new 
and material evidence has been received.  See Paralyzed 
Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 
(Fed. Circ. 2003).  The Board further finds that, in this 
case, a VA examination is not required after the claim is 
reopened because there is sufficient competent evidence on 
file to make a decision on the claim, including a 1994 VA 
examination report. See McLendon v. Nicholson, 20 Vet. App.79 
(2006)



Legal criteria 
New and material evidence

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  In determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
However, lay assertions of medical causation cannot serve as 
the predicate to reopen a claim under § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the appellant in developing the facts 
necessary for the claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminating the concept of a well-grounded 
claim).

Service connection- in general

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

In each case where service connection for any disability is 
being sought, due consideration shall be given to the places, 
types, and circumstances of such Veteran's service as shown 
by such Veteran's service record, the official history of 
each organization in which such Veteran served, such 
Veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Post-traumatic Stress Disorder

Service connection for PTSD specifically requires (1) medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) 
(2008). Where it is determined that the Veteran was engaged 
in combat with the enemy and the claimed stressor is related 
to such combat, the Veteran's lay testimony regarding the 
claimed stressor is accepted as conclusive as to its actual 
existence, absent clear and convincing evidence to the 
contrary.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f)(1). Evidence denoting participation in combat 
includes award of decorations such as the Combat Action 
Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, 
and decorations such as the Bronze Star Medal that have been 
awarded with a Combat "V" device.

If VA determines that the Veteran did not engage in combat 
with the enemy, or that the Veteran did engage in combat with 
the enemy but the claimed stressor is not related to such 
combat, the Veteran's lay testimony, by itself, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence that corroborates 
the Veteran's account as to the occurrence of the claimed 
stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), 
(f) (2009); Cohen v. Brown, 10 Vet. App. 128 (1997).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the Veteran's service 
records may corroborate the Veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources. 
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes. 38 C.F.R. § 3.304 (f)(3).

In cases involving personal assault, the existence of a 
stressor in service does not have to be proven by the 
"preponderance of the evidence" because this would be 
inconsistent with the benefit of the doubt, or equipoise, 
doctrine contained in 38 U.S.C.A. § 5107(b). YR v. West, 11 
Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272, 
279-280 (1999).

Analysis

The Board has reviewed all of the evidence in the claims 
file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The Veteran avers that she suffers from PTSD due to active 
service.  Specifically, she avers that while stationed in 
Saudi Arabia in 1991, she was assaulted by a Saudi Arabian 
civilian.  

Historically, an August 1995 RO decision denied the Veteran's 
claim based on a finding that there was no confirmed 
stressor.  The Veteran was provided notice of the 
determination and her appellate rights, but did not file a 
substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

In August 1998, the Veteran submitted a statement that she 
would like to reopen her claim for service connection for 
PTSD.  In September 1998, the RO informed the Veteran that 
there was no basis to reopen the claim as new and material 
evidence had not been received, but that she was free to 
submit additional evidence.  In July 2001, the Veteran 
requested the status of her claim for PTSD.  At that time, 
the VA informed the Veteran that she did not have an active 
claim.  In November 2001, the Veteran filed an informal claim 
to reopen her claim for service connection for PTSD.  By a 
rating decision in February 2002, the RO denied the claim to 
reopen, finding that new and material evidence had not been 
received.  The Veteran was provided notice of the 
determination and her appellate rights, but did not file a 
substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  
In July 2006, the Veteran again filed to reopen her claim.  
In October 2006, the RO reopened the Veteran's claim based on 
new and material evidence having been received, but denied 
the reopened claim.

Although the RO, in October 2006, reopened the Veteran's 
claim, the Board must also assess whether new and material 
evidence has been received sufficient to reopen the claim of 
service connection.  Wakeford v. Brown, 8 Vet. App. 237 
(1996).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is obliged to 
determine in the first instance whether there is new and 
material evidence to reopen the claim, regardless of the RO's 
action.  Barnett v. Brown, 8 Vet. App. 1 (1995). Accordingly, 
this decision first addresses the claim to reopen.  

Evidence at the time of the last final denial 

The evidence of record in February 2002, the time of the last 
final denial, included VA medical treatment and examination 
records, and the Veteran's service treatment records (STRs) 
from 1982 to 1989, and from 1993 to 2002.  The Veteran's STRs 
reflect do not reflect any evidence of a sexual assault.  

February 1994 mental health clinic (MHC) records reflect that 
the Veteran sought treatment for increased anxiety and 
depression due to recurring nightmares about a sexual assault 
which occurred in Saudi Arabia.

April 1994 MHC records reflect that the Veteran's two young 
children had been sexually molested by a teenage boy who was 
babysitting them.  June 1994 records reflect that the Veteran 
reported that she had a history of childhood sexual abuse, 
and that the memories of such abuse were largely repressed 
until she was in Saudi Arabia and a Saudi Arabian attempted 
to rape her.  It was noted that at age eight or nine, she had 
an incestuous involvement with her two brothers.  Since then, 
she experienced the killing of a close friend during an 
October 1993 shooting incident at Fort Knox, Kentucky in 
which three people died.  It was noted that she has trouble 
sleeping, loss of appetite with weight loss, and suicidal 
thoughts.  

A December 1994 VA examination report, reflects that the 
Veteran reported that while in Grenada, she saw dead Cubans 
and had to pick up dead bodies; however, she reported that 
she was not bothered by this event as she was used to dealing 
with dead animals while working on a farm.  She also reported 
that while in Saudi Arabia she was shopping when she was 
pushed against a wall by a Saudi Arabian man who rubbed 
against her and tried to kiss her.  No sexual event occurred.  
Two U.S. soldiers stopped the incident and she went back to 
the shopping mall.  She reported that she did not discuss the 
incident with anyone until July 1993 when she started going 
to the VA mental health clinic.  The examiner noted that the 
Veteran was extremely tearful with very notable distress when 
describing the event in Saudi Arabia.  He further noted, 

[t]he patient essentially displayed no 
distress while she was talking about 
finding the dead bodies and having to pick 
them up while she was in Cuba (sic).  She 
also displayed little to no distress while 
she was discussing the events of incest 
while she was a child.  However, while 
discussing this event in Saudi Arabia, she 
became extremely tearful, was unable to 
complete her sentences and became very 
regressed and nearly displayed the fetal 
position.

He further opined that the Veteran did not report the Saudi 
Arabian incident so there was "no documentation of this 
occurrence in her C-file and she states that she did not 
report the event until July 1993.  Therefore, the information 
offered is strictly subjective.  There is no objective 
evidence to support her report. However, she did display 
notable distress when discussing these events."  She was 
diagnosed with PTSD.

VA medical record dated in 2000 and 2001 reflect that the 
Veteran had frequent nightmares about a man who assaulted her 
in Saudi Arabia. 

Evidence since the last final denial.

The evidence received into the record since the last final 
denial of service connection consists of additional STRs, 
personnel records, VA medical treatment records, marriage 
counseling records, and lay statements.

A consultation sheet request dated in January or June 2003 
reflects the opinion that the Veteran was non deployable due 
to multiple medical problems, including her ongoing problems 
with depression and anxiety.  It was noted that "she is 
already having panic attacks having trouble coping [with] 
another deployment [with] her experience [with] sexual 
assault in Saudi during Desert Storm."

The Veteran's May 2003 report of medical examination for 
Medical Board purposes reflects that the Veteran, upon 
clinical evaluation, had an abnormal psychiatric condition.  
It was noted that she had a history of worsening depression 
and increasing panic attacks. 

In July 2003, the Veteran underwent Medical Evaluation Board 
(MEB) Proceedings.  The MEB found that the Veteran had PTSD 
with an approximate origin date of 1995, which was not 
incurred while she was entitlement to basic pay, did not 
exist prior to service, and was not aggravated by service.  
(The Veteran had active military service from January 1983 to 
April 1985, from July1991 to March 1992, and from January 
2003 to November 2003). 

An MEB addendum, dated in September 2003, reflects that the 
Veteran had complaints of depression, flash backs, and 
suicidal thoughts.  It was noted that the Veteran's symptoms 
had existed unabated for a period in excess of 12 years.  
Upon clinical examination, she was diagnosed with depressive 
disorder NOS, and PTSD, manifested by experiencing the trauma 
of sexual assault in 1991, avoidance of stimuli associated 
with that attack, intrusive re-experiencing of the assault in 
the form of nightmares and intrusive thoughts, and autonomic 
hyper arousal.  It was noted that it was in the line of duty; 
however, it was also noted to exist prior to service, and not 
be permanently service aggravated.  

An October 2003 Physical Evaluation Board (PEB), found that 
the Veteran's depressive disorder and PTSD were not service 
incurred or permanently aggravated by service and the Veteran 
was ineligible for disability compensation.

Personnel Files dated from 1983 to 1994 reflect the Veteran's 
orders, awards, and evaluation reports.  They are negative 
for any mention or indication of an assault or PTSD. 

VA medical records dated from 1997 to 2002, and from 2007 
reflect that the Veteran was treated for psychiatric 
conditions, to include PTSD.  The records reflect that the 
Veteran reported that while in Saudi Arabia, she was 
assaulted by a Saudi Arabian male, and rescued by two U.S. 
soldiers.

Mental health progress notes (Standard Form 509), which do 
not contain a title of origin, but which the Veteran avers 
are from Social Work Services marriage counseling, reflect 
that she received counseling from June 1993 to January 1994.  
A June 1993 notation reflects that the Veteran averred 
numerous re-adjustment problems related to her service and 
was referred to the Persian Gulf registry and to VA to submit 
a claim for service connection.  The record further reflects 
that the Veteran was seen for marital counseling.  August, 
October, and November 1993 reports reflect that the Veteran 
reported experiencing trauma in Saudi which triggered a 
memory of childhood trauma, and that the Veteran had guilt 
associated with her childhood trauma.  The Veteran reported 
that while in Saudi Arabia she was attacked by a Saudi man 
who tried to rape her, and that the attempted rape triggered 
memories of sexual abuse which she had suffered in childhood 
(See November 1993 SF 509 and October 1993 VA Form 10-7978.)  
An October 1993 VA Form 10-10M (Medical certificate) 
indicates a request for a psychiatric evaluation after 
referral from social work services regarding anxiety, 
nightmares, insomnia and PTSD.  

A June 2007 statement from T.B. reflects that he has heard 
the Veteran screaming and shaking in her sleep, and being 
violent.

A statement by J.T., dated in June 2007, reflects that J.T. 
has known the Veteran for 18 years (or approximately since 
1989.)  J.T. states that she 

saw a drastic change in her after she returned 
from Saudi.  [the Veteran] was severely 
depressed; I would literally talk her out of 
suicide numerous times she would call me and 
talk for hours.  There would be times when she 
would not leave her room for days.  She would 
tell me that she had no reason to live and was 
going to shoot herself!  This was NOT the 
[Veteran] I knew in Germany.  . . .

An email from E.D., the Veteran's twin sister, dated in May 
2007, states that the it is her opinion that the Veteran's 
entire personality changed when she returned from 
Iraq/Kuwait.  She wrote that the Veteran "was obviously 
extremely depressed, angry, withdrawn, and in denial."  
According to E.D., prior to the war, the Veteran was a 
"gregarious person, full of life, laughter, and fun."  

A statement by M.B., dated in May 2007, reflects that she 
knew the Veteran prior to service and after service.  She 
noted that the Veteran had become widowed, very withdrawn, 
and would have strange episodes. 

A statement by R.C., dated in July 2007, reflects that she 
has known the Veteran for three years and that the Veteran 
can be short tempered and get upset.  

VA treatment records from 2007 reflect that the Veteran was 
having nightmares and being treated for depression and PTSD.

The record also includes a January 2008 VA general note which 
refers to a Holter Monitor report; however, this record, 
although it contains the Veteran's name, does not appear to 
apply to the Veteran; regardless, it does not pertain to the 
present claim. 

Old and new evidence of record considered as a whole

The VA records and STRs after 2002, the Veteran's personnel 
records, the marriage counseling records, and the lay 
statements are new as they were not previously of record.  
The Board finds that the marriage counseling statements and 
the lay statement of E.D. and J.T. are material as they 
relate to an unestablished fact necessary to substantiate the 
claim.  The Veteran's claim was previously denied because 
there was no verification of the Veteran's stressor of a 
personal assault.  However, in cases involving personal 
assault, the existence of a stressor in service does not have 
to be proven by the preponderance of the evidence.  Behavior  
changes, such as depression and anxiety, may constitute 
credible evidence of a stressor.  The lay statements of E.D. 
and J.T. are evidence of a behavior change.  The 1993 social 
work services records indicate that the Veteran began 
experiencing problems in her marriage, and memories of 
childhood abuse after being in Saudi Arabia.  Therefore, they 
relate to an unestablished fact necessary to establish the 
claim.  While some of the statements are duplicative of 
statements in the record prior to the last final denial, they 
are chronically closer in time to the alleged incident; 
thereby, providing more circumstantial evidence of the 
alleged stressor.  The Board finds that the evidence added to 
the record since the last final denial, when considered in 
conjunction with the record as a whole, does raise a 
reasonable possibility of substantiating the claim, and as 
such, is new and material to reopen the claim.  

De Novo analysis of reopened PTSD claim

Having reopened the Veteran's claim, the Board must now 
determine whether the reopened claim of entitlement to 
service connection for PTSD may be granted on the merits, de 
novo.  

The first element of a claim for service connection is that 
there must be evidence of a current disability.  As noted 
above, the medical evidence of record reflects that the 
Veteran has PTSD.  Therefore, the Board finds that the first 
element for service connection has been met.  

The second element of a claim for service connection is 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease.  The Veteran avers that while in Saudi Arabia in 
late 1991, she was assaulted.  The STRs and personnel records 
are negative for any report of an assault.  

The Board finds that the 1993 marriage counseling records 
corroborate the Veteran's account of the stressor incident.  
The Board finds it reasonable to assume that the Veteran, in 
seeking marital counseling with her spouse, would be likely 
to be truthful with regard to the alleged stressor.  In 
addition, the lay statements of E.D. and J.T. reflect that 
the Veteran's personality had changed after her military 
service in Southwest Asia.   The Board notes that the 
statements do not specifically state when the Veteran's 
change in personality was noted.  The Board also acknowledges 
that the Veteran had many personal issues subsequent to her 
service in Southwest Asia, such as the alleged molestation of 
her two children, the death of her husband, and the shooting 
death of a co-worker.  There is no evidence that E.D. and 
J.T. are competent to provide an etiology as to the Veteran's 
reason for her depression and other PTSD symptoms.  
Nonetheless, the statements are consistent with the Veteran's 
assertion.  In addition, the December 1994 VA examination 
report does not indicate that the Veteran's statement with 
regard to her alleged stressor was less than credible.  The 
Board finds that the Veteran's continued assertions of the 
claimed stressor over a 15 year period to mental health 
providers and the MEB, the lay statements regarding a 
behavior change, and the marriage counseling records from 
1993, corroborate the Veteran's assertion of an assault in 
Saudi Arabia.  If a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
Veteran's service records may corroborate the Veteran's 
account of the stressor incident.  In deciding this issue the 
Board has considered the provisions of 38 U.S.C.A. § 5107 
(benefit-of-the-doubt).  Under the of benefit-of-the-doubt 
standard, when a Veteran seeks benefits and the evidence is 
in relative equipoise regarding any issue material to the 
determination of a matter, the law dictates that the benefit 
of the doubt belongs to the Veteran.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).  Therefore, on the basis of the above analysis, and 
after consideration of all of the evidence, the Board finds 
it is at least as likely as not that the Veteran was 
assaulted in Saudi Arabia. 

The third element for service connection is a medical nexus 
between an in-service injury and disease and the current 
disability.  The December 1994 VA examiner opined that the 
Veteran  

relates nightmares at least twice a week, 
difficulty when she sees a Saudi Arabian and 
she states that this does occur occasionally 
while she is working at Fort Knox.  The 
patient, however, did not report [the 
assault] so there is no documentation of 
this occurrence in her C-file and she states 
that she did not report the event until July 
of 1993.  Therefore, the information offered 
is strictly subjective.  However she did 
display notable distress when discussing 
these events.  

The examiner diagnosed the Veteran with PTSD.  Therefore, 
giving the benefit of the doubt to the Veteran, and after 
consideration of all of the evidence, the Board finds it is 
at least as likely as not that the Veteran's PTSD is causally 
related to active military service.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, supra, at 57-58.


ORDER

1.  Since new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
PTSD, the claim is reopened, and the appeal is allowed to 
this extent.

2.  Entitlement to service connection for PTSD is granted.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


